— In an action, inter alia, to recover for goods sold and delivered, plaintiff appeals from an order of the Supreme Court, Orange County (Palella, J.), dated December 13, 1983, which granted a motion by the defendant’s decedent to vacate a judgment of the same court, entered June 10, 1983, upon his default in appearing.
Order affirmed, with costs.
A court is authorized to vacate a default judgment pursuant to the provisions of CPLR 5015 upon a showing of an excusable default and a meritorious defense. In the case at bar, prior to his death the defendant’s decedent explained that his default was the result of an inadvertent mistake, and he offered evidence in support of his claim that he had a meritorious defense. Accordingly, recognizing the strong public policy in favor of resolving cases on their merits, it was not an abuse of discretion for Special Term to have granted the motion (see, CPLR 5015 [a] [1]; Anolick v Travelers Ins. Co., 63 AD2d 665, 666). O’Connor, J. P., Niehoff, Lawrence and Hooper, JJ., concur.